UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2462


LINDA K. RUSHTON; KENNETH RUSHTON,

                    Plaintiffs - Appellants,

             v.

UNITED STATES OF AMERICA; CINTAS CORPORATION NO. 2,

                    Defendants - Appellees,

             and

CINTAS CORPORATION,

                    Defendant.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:15-cv-01378-JMC)


Submitted: July 19, 2018                                          Decided: July 23, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John E. Parker, William F. Barnes, III, PETERS, MURDAUGH, PARKER,
ELTZROTH & DETRICK, PA, Hampton, South Carolina, for Appellants. Michael N.
Loebl, Mark C. Wilby, FULCHER HAGLER LLP, Augusta, Georgia; Beth Drake,
United States Attorney, Columbia, South Carolina, Matthew J. Modica, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Linda K. Rushton, and Kenneth Rushton appeal the district court’s order granting

summary judgment to the Defendants in the Rushtons’ tort action related to Linda

Rushton’s slip and fall on a floor mat at a post office. On appeal, the Rushtons argue that

the court erred in granting summary judgment based on its finding that the United States

and Cintas Corporation No. 2 (“Cintas”), who provided the mat to the post office, did not

create a dangerous condition. The Rushtons contend that the mat was in a state of

disrepair and that the post office and Cintas knew or should have known of the mat’s

condition. The Rushtons further argue that Cintas should have serviced the mat in the

five-week period before Ms. Rushton’s fall and that the post office violated its own

policy to secure mats to the floor. Finding no error, we affirm.

       We review “de novo the district court’s order[s] granting summary judgment.”

Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d 562, 565 n.1 (4th Cir. 2015). “A

district court ‘shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.’”

Id. at 568 (quoting Fed. R. Civ. P. 56(a)). “A dispute is genuine if a reasonable jury

could return a verdict for the nonmoving party.” Id. (internal quotation marks omitted).

In determining whether a genuine issue of material fact exists, the court “view[s] the facts

and all justifiable inferences arising therefrom in the light most favorable to . . . the

nonmoving party.” Id. at 565 n.1 (internal quotation marks omitted). However, “the

nonmoving party must rely on more than conclusory allegations, mere speculation, the



                                             3
building of one inference upon another, or the mere existence of a scintilla of evidence.”

Dash v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013).

      We have reviewed the parties’ briefs, joint appendix, and fully considered the

arguments on appeal and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Rushton v. United States, No. 1:15-cv-01378-JMC (D.S.C.

Nov. 27, 2017; filed on Dec. 8, 2017 and entered Dec. 11, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            4